Title: To John Adams from William Vernon Sr., 2 October 1778
From: Vernon, William Sr.
To: Adams, John


     
      Dear Sir
      Boston 2nd. Octr. 1778
     
     The preceeding is copy of my last, of the 26th. May, being without any of your favors, which I promised my self the happiness of receiving before this date, and of the pleasure of hearing that my Son, was Placed with some Gentleman of business, where he might acquire a competent knowledge of business and such other accomplishments, as wou’d make him a useful member of society.
     I shall not take up your Time, in giving you the American news, the Public News Papers, transmited will give you every transaction. We have to regret the Loss of the brave Capt. Chew, commander of the Brigantine Resistance, who was Kill’d in an action, with a Twenty Gun Ship, near Barbadoes, and also of that worthy Commander of the Brigantine Genl. Gates, Capt. Skimmer who fell engaging a Letter of Mark Ship, in the first of the Action; his Leiutenant fought the Brigantine and brought the Prize into this Port, which proved of no great Value, being Loaded with Fish from Newfd. Land.
     The Brigantine Resistance was given to Capt. Bourk who was sent out to look for the French Fleet under the Command of Count de Estaing, as far as Cape-Cod only unhappily fell in with the British Squadron the Third day, was taken. The Warren and Raleigh are both out, the Dean will sail in a few days. The Ship Alliance built at Salisbury is given to Capt. Peter Landais, she is in the Road near half Man’d, esteemed the finest Frigate ever built in America, I think the Commander a sensible modest Worthy deserving Gentleman. I have given you a short detail of what hath turn’d up in the Naval department since my last, except some few captures the Continental Ships have made. The Prize taken by the Boston, under the care of Mr. Welch, had she arrived safe wou’d have been of more Value, then all that have got in, unfortunatly she was retaken in sight of the Land in this Bay.
     
     I am extreemly impatient of a Line from you, which I hope, shall soon have the pleasure of receiving.
     I am with the greatest sincerity Dr sr Yr. Obedt. Servt.
    